Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rodney Anton Williamson petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motions to appoint counsel, for a new trial, for production of documents, for leave for discovery, for disposition of motions and for default judgment. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court has since ruled on these motions. Accordingly, because the district court has recently decided Williamson’s case, we deny the mandamus petition as moot. We further deny as moot Williamson’s motion to hold his direct appeal in abeyance. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.